Citation Nr: 0313458
Decision Date: 06/20/03	Archive Date: 08/07/03

Citation Nr: 0313458	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-17 740	)	DATE JUN 20, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran, C.E. and F.M.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A detailed procedural and factual background of this case was 
set forth in the Board's remand dated in April 2000, and will 
not be fully repeated here.  Briefly, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability in a January 1997 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  Pursuant to a joint 
motion for  remand, in March 1999 the Court vacated the 
Board's decision and remanded the case to the Board.  The 
veteran's claim was again denied by decision of the Board in 
July 1999.  The veteran appealed that decision to the Court, 
but he subsequently withdrew his appeal in favor of a motion 
for reconsideration, which was granted by the Board's Vice 
Chairman.  An Order for Reconsideration by an expanded panel 
of the Board was issued by direction of the Vice Chairman in 
March 2000.  See 38 U.S.C.A. § 7103(b); 38 C.F.R. 
§ 20.1000(b).  The reconsideration panel remanded this case 
to the RO in April 2000.  In January 2003, the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim of entitlement to service connection 
for a psychiatric disability, to include PTSD.  The veteran's 
claims folder has been returned to the Board for 
adjudication.    


FINDINGS OF FACT

1.  The existence of an acquired psychiatric disorder, to 
include PTSD, is not supported by competent medical evidence.

2.  The evidence does not support a finding that the veteran 
ever served in Vietnam, or that he engaged in combat with the 
enemy during his military service.

3.  The veteran's alleged stressors, claimed as being 
experienced in Vietnam, are inherently incredible due to the 
fact that there is no credible evidence to support his claim 
that he ever served in Vietnam.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  In 
essence, he contends that he experienced psychic trauma as an 
advisor in Vietnam in 1962 and that he currently has a 
psychiatric disability related thereto.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in January 1993 and 
remains pending on appeal.  The provisions of the VCAA and 
the implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted by the Board above, the former statutory standard 
that claims of entitlement to VA benefits be well grounded 
was eliminated by the VCAA.  
The current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, was 
adjudicated by VA in the past under the now-obsolete well 
groundedness standard.  However, the RO's January 2003 
supplemental statement of the case applied the current 
standard in adjudicating the veteran's claim.  Accordingly, 
any defect in previous RO adjudications has been remedied and 
the veteran will not be prejudiced by the Board's 
adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply the current standard in 
adjudicating this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in November 2002, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claim, and that VA 
would assist him in obtaining evidence if he provided the 
proper information and release forms.  In response, the RO 
received a letter from the veteran through his attorney in 
January 2003 wherein he did not submit any additional 
evidence, but requested further assistance regarding the 
development attempts previously taken to verify whether the 
veteran served in Vietnam.  For the reasons detailed below, 
no further action will be taken in response to this request 
for additional development.  Based on the record, the Board 
finds that that the foregoing information provided to the 
veteran satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.

The Board notes further that the VCAA notification letter 
sent to the veteran in November 2002 essentially complied 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003), as interpreted 
by the VA's General Counsel's in VAOPGCPREC 1-2003 (May 21, 
2003).  The Board is legally obligated to follow the 
precedent opinions of the General Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Although the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit any additional 
information and/or evidence in support of his claim, in 
compliance with 38 U.S.C.A. § 5103(b).  As noted above, the 
veteran's attorney submitted a letter in response to this 
notice in January 2003, in essence indicating that he had no 
additional evidence to submit.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied and that the Board may proceed to decide 
this claim without further delay.  

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claim on appeal, the veteran was provided 
VA compensation examinations and the RO obtained all medical 
records identified by the veteran as relevant to this claim.  
All evidence has been carefully reviewed by the Board.  
Evidence which is especially relevant to an understanding of 
the Board's decision will be set forth in the Factual 
Background section below.   

As will be explained in detail below, to a certain extent the 
outcome of this case hinges upon whether the veteran in fact 
ever served in Vietnam.  Extensive efforts have been made to 
corroborate the veteran's claim that he served as an advisor 
to Vietnamese troops in 1962.  The Board's April 2000 remand 
was centered around additional efforts the Board deemed 
necessary to address this question.  Despite repeated efforts 
made through the National Personnel Records Center (NPRC), 
there is no evidence that the veteran ever served in Vietnam.

The veteran's attorney submitted a letter in January 2003 
requesting additional development of this claim.  
Specifically, the attorney requested that VA approach the 
State Department and request that the United States State 
Department provide information, to include classified 
documents, concerning any and all deployments of soldiers who 
volunteered from U. S. Army units in Germany to deploy to 
Vietnam in 1962 to train ARVN personnel.  Further, the 
veteran's attorney requested that VA initiate another search 
inquiry with the NPRC to request any and all records 
pertaining to the veteran's hospitalizations during mid-to-
late 1962, and to request copies of morning reports from the 
Clark Air Base hospital during 1962 or perhaps early 1963.  

Concerning the request that efforts be made to contact the 
State Department  concerning records that would prove the 
veteran was in Vietnam, the veteran's attorney has provided 
no cogent argument as to why the State Department would have 
any records with respect to military troop movements and duty 
assignments.  VA has contacted the official repositories for 
such records, the service department and the NPRC.  See 
38 C.F.R. § 3.203 (2002).  The records obtained from these 
official sources clearly show that the veteran was in Europe 
with an artillery unit during the time when he claims he was 
in Vietnam.  The most recent development inquiries produced 
negative results with regard to any travel or pay vouchers to 
corroborate his claim of a TDY assignment to Vietnam.  
Moreover, there is nothing in the record on appeal which 
would indicate that the State Department would have any 
information concerning the veteran's whereabouts while he was 
serving in the military.  

With respect to the other request made by the attorney in his 
January 2003 letter, regarding further inquiry to the NPRC, 
such would be useless given the development efforts already 
completed in connection with this claim.  Extensive 
development has been accomplished; there is no objective 
evidence that the veteran was anywhere in 1962 but with his 
unit in Germany.  The record on appeal includes the veteran's 
official personnel records, as well as service medical 
records which place the veteran in Germany in 1962.  As will 
be explained below, there is no objective, credible evidence 
that the veteran served in Vietnam or was hospitalized in the 
Philippines, and the Board will not countenance the 
expenditure of additional resources on a fruitless 
enterprise.     

The veteran and his attorney have had years in which to 
furnish or identify specific evidence in support of his claim 
that he served in Vietnam, and they have not done so.  The 
Board sees no reason to further delay resolution of this case 
and expend scarce government resources looking for such 
information.  As the Court has stated: "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

The Board is also cognizant of the length of time it has 
taken to see this case through the adjudication process.  As 
the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that 
additional development would be in anyone's best interest.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this claim.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  The record shows 
that he testified at hearings held at the RO in 1995, 1996 
and 1997.  He has not requested a hearing before the Board.  
It appears that all appropriate due process has been accorded 
the veteran.  See 38 C.F.R. § 3.103 (2002).

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claims has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When certain chronic diseases, such as psychosis, become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations entitlement to service connection 
for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2002); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Combat status

With respect to stressors, section 3.304(f), as amended, 
provides that if the evidence establishes that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 2002) and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  The fact 
that the veteran served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other supportive evidence.  See VAOPGCPREC 12-99 
(October 18, 1999).

With respect to non-combat stressors, the Court has held that 
credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
also held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2002).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual Background

Service department administrative records contained in the 
claims file include the veteran's "Chronological Record of 
Military Service."  This document shows that he began 
service in November 1959.  After completing his basic and 
advanced individual training, the veteran was transferred to 
USAEUR (United States Army, Europe) in November 1960.  He was 
then assigned to Battery C, 1st Howitzer Battalion, 75th 
Artillery, APO 177, and remained with that unit until 24 
October 1962, when he was transferred back to the United 
States for discharge from service at Fort Hamilton, New York 
in November 1962.  His Department of Defense (DD) Form 214 
shows that the veteran had two years of overseas service with 
USAREUR (United States Army, Europe).  There is no indication 
of service in Vietnam or elsewhere in Asia.  He received the 
Good Conduct Medal, but no other award or decoration.  

None of the veteran's service medical records disclose any 
reference to treatment or diagnosis of a psychiatric 
disorder.  These records show that the veteran was a patient 
for one day on August 25-26, 1962, at the 536th General 
Dispensary, APO 177.  At that time, his unit was identified 
as C Battery, 1st Howitzer Battalion, 75th Artillery, 7th 
Army, APO 177.  Other clinical records show radiographic and 
laboratory testing performed on August 30, 1962, at which 
time his unit was listed as C/1/75.  The "Abstract of 
Service" report (DD Form 735) in the service medical records 
indicates the veteran was assigned to a unit in Europe from 
November 1960 to October 9, 1962.

At the separation medical examination in September 1962, the 
veteran completed a "Report of Medical History" form.  In 
response to a series of questions to whether he had or had 
ever had symptoms such as frequent trouble sleeping, frequent 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia or nervous trouble of any sort, he check 
the blocks for "No."  The form also contained a section for 
the physician's summary and elaboration that made specific 
notations concerning such matters as whooping cough, a 
chalazion treated in service, occasional leg cramps after 
strenuous exercise and sea sickness.  There was no reference 
to any psychiatric symptoms or hospitalization.  On the 
"Report of Medical Examination" form, the clinical 
evaluation reflected normal findings as the veteran's 
psychiatric status.

There are no pertinent records for many years after the 
veteran left military service.  Post service medical records 
show no treatment for any psychiatric disorder.
A VA hospitalization report dated in December 1992 notes a 
diagnosis of subarachnoid hemorrhage for which the veteran 
received a right frontotemporal craniotomy with clipping of 
an anterior communicating artery aneurysm.

The first report of any psychiatric complaints is found in 
the veteran's original application for VA compensation or 
pension benefits, dated in January 1993, wherein he indicated 
that the nature of his disability involved his "nerves", 
for which he claimed to have been hospitalized for three 
months prior to his separation from service, after returning 
from Vietnam as an advisor in 1962.  The only post-service 
treatment he reported for the claimed psychiatric disability 
was the hospitalization in December 1992 [which as noted 
above involved the surgery for an aneurysm].

At his first personal hearing in May 1995, the veteran 
testified that he first had nervous problems when he was in 
Vietnam as an advisor for three months in 1962.    He stated 
that before he went to Vietnam he was in an artillery battery 
in Germany, and he volunteered with four or five others to 
serve as advisors regarding weapons.  He stated they were 
training the South Vietnamese and were located somewhere 
close to Saigon.  His indicated that his "nervous 
condition" was triggered when his patrol was ambushed, and 
most of his patrol was killed.  He stated he was treated for 
this condition at a military hospital in the Philippines for 
three months.  He could not remember the name of the hospital 
he went to in the Philippines, but he indicated that it 
"might have been at an air base."  

The veteran further testified that after he got back to the 
United States he received treatment from a private doctor in 
Lubbock, Texas who prescribed Valium.  He stated that in 1993 
he had an aneurysm, and he believed that his crying spells 
were caused by his time in Vietnam.  Witness Ms. F.M. stated 
that she knew the veteran since 1962 and that he would get 
depressed and cry a whole lot.

A VA PTSD examination in December 1995 revealed that the 
veteran reported a history of spending six months as an 
advisor in Vietnam towards the end of his enlistment.  He 
stated at the time of this examination that after an ambush 
with casualties in Vietnam, he was hospitalized in the 
Philippines for a nervous condition.  The veteran reported 
that he would forget things and sometimes cry.  Although it 
was indicated that the veteran showed some emotional 
liability, the examiner felt that this was not uncommon 
following his surgical procedures.  The examiner further 
noted that there was no real indication of PTSD and no 
depression of any depth.  Based on the veteran's clinical 
presentation, the examiner's diagnosis was "PTSD is not 
shown."

At his second personal hearing in June 1996, the veteran 
testified that he went to Vietnam as an advisor in May of 
1962 to train the South Vietnamese in the use of small arms.  
He stated that he was in Vietnam for about three months.  He 
also testified that he could not remember the unit he was 
attached to in Vietnam.  He indicated that his nervous 
condition was triggered when his patrol was ambushed and 
seven or eight Vietnamese were killed.  He testified further 
that after the incident he went to a military hospital in the 
Philippines at an air base where he remained for two and a 
half months.  He then went to the United States, where he was 
released out of Fort Hamilton in New York.  Five or six 
months later, he stated he received treatment from a Dr. M. 
in Lubbock, Texas.  Witness C.E., the brother of the veteran, 
noted the difference in the veteran after he separated from 
the service.  His brother further stated that the veteran's 
memory had not been the same since the aneurysm.

A statement from the VA staff psychologist dated in July 1997 
reflects that the veteran underwent neuropsychological 
assessment in November 1995, and that on the memory section 
of that examination, he placed in the average or above 
average range.  It was further noted that on July 2, 1997 the 
veteran was again seen for neuropyschological evaluation, 
specifically of his memory functioning, and on a measure of 
immediate and delayed narrative memory, he placed in the 
above average range.  On a measure of immediate and delayed 
visual, nonverbal memory, he placed in the average to above 
average range.  He also placed in the average range on a task 
requiring learning of a long digit sequence.

At his third personal hearing in September 1997, the veteran 
testified that part of his service records had been lost, 
including his travel records.  The veteran also indicated 
that an additional search for military service records was 
conducted by the NPRC in August 1997, which failed to 
disclose any additional records.  The veteran's brother 
indicated that the veteran had experienced memory loss since 
an aneurysm.  The brother also stated that the veteran's 
memory was coming back, and that this was evidenced by the VA 
medical report of July 1997.  

As noted in the Introduction, in April 2000, this expanded 
panel of the Board remanded the case for additional 
development, specifically, to have the RO attempt to obtain 
copies of any additional service department records that 
could establish whether or not the veteran served in any 
capacity in Vietnam in 1962, including Temporary Duty (TDY) 
Orders written in 1962; copies of hostile fire pay vouchers 
in 1962; copies of individual pay records; copies of any and 
all travel vouchers in 1962; copies of inpatient treatment 
records for care allegedly rendered to the veteran in the 
hospitals at Clark Air Force Base or Subic Bay Naval Hospital 
in 1962; and records concerning the veteran's alleged 
participation in the training of Army of Vietnam (ARVN) 
personnel.  In addition, the Board requested that the RO 
attempt to obtain copies of morning reports, a unit history 
and other available records pertaining to Battery C, 1st 
Battalion, 75th Artillery for the period from May 7, 1962 to 
November 3, 1962.

Upon return of the claims file to the RO, the veteran's 
attorney submitted a letter in May 2000 indicating that he 
had just be advised that the veteran's mental health records 
from his alleged 1962 inpatient hospitalization at the Clark 
Air Base hospital in the Philippines had been located by 
personnel at the NPRC, and that NPRC would be sending those 
records to the veteran's psychiatrist.  However, in June 
2000, the veteran's attorney submitted a letter retracting 
his prior claim, stating that the records located by NPRC 
actually belonged to a different veteran with a similar-
sounding name.  The attorney concluded his letter by stating 
that he would continue to search for evidence to substantiate 
the veteran's claim that he served in Vietnam and was 
hospitalized in 1962 at the aforementioned Clark Air Base 
hospital.

Thereafter, the RO directed several inquiries to the NPRC 
between June 2000 and November 2001 in an attempt to obtain 
the requested information requested by the Board's April 2000 
remand; however, in November 2002, the RO was finally advised 
by the NPRC that the requested information - any information 
that could verify whether the veteran served in Vietnam in 
1962, to include the above-cited TDY orders, hostile fire pay 
vouchers, individual pay records, travel vouchers, inpatient 
records from the Clark Air Force and Subic Bay Naval 
hospitals, or any records to verify that the veteran trained 
ARVN personnel - were not a matter of record.  In addition, 
the RO was advised by a separate response that a search of 
morning reports for the veteran's unit showed only that the 
unit was located at Ansbach, Germany during the time in 
question (May 1962 to November 1962), and that the record of 
event remarks for this unit contained in these records showed 
only that all pertinent travel was for exercises conducted 
within the borders of Germany.

All of the above-cited evidence was reviewed on the merits by 
the RO in its January 2002 SSOC which continued the prior 
denial of the veteran's claim.

Analysis

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD.  In essence, he contends that 
stressful experiences during his alleged service as an 
advisor to Vietnamese troops in 1962 caused a current 
psychiatric disability.

Since as indicated above specific regulations apply to PTSD, 
the Board will first deal with the claim for service 
connection for psychiatric disabilities other than PTSD and 
then separately discuss PTSD.

Psychiatric disorder other than PTSD

As discussed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current psychiatric disability; (2) 
evidence of in-service incurrence of such disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

After having considered the medical and other evidence of 
record, the Board concludes that a psychiatric disorder other 
than PTSD has not been medically demonstrated currently.  
Hickson element (1) is therefore not met as to this issue, 
and the veteran's claim fails on that basis alone.

The Board bases its conclusion on the report of the VA 
examination conducted in December 1995, which found no 
clinical findings supportive of a current psychiatric 
disability, as well as the more recent statement of the VA 
staff psychologist dated in July 1997, which was negative for 
any references to a current diagnosis of a psychiatric 
disorder.  

The balance of the evidence further supports the Board's 
determination.  Specifically, the 1992 hospital report for 
the aneurysm surgery contains no references to psychiatric 
impairment, and there is no other evidence dated in the post-
service period to corroborate the veteran's claim that he was 
treated for psychiatric complaints.  There is no other 
competent medical evidence of record which suggests that a 
current psychiatric disability currently exists.

The Board observes in passing that there is some evidence of 
record, including medical records and hearing testimony, 
which indicates that the veteran has memory loss due to the 
December 1992 subarachnoid hemorrhage and craniotomy.  There 
is nothing in the record which associated such memory loss to 
a psychiatric disability.  

It is well settled that in order to be considered for service 
connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of a current disability, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD may not be granted.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The Board observes that in the absence of a current 
disability, Hickson element (3), medical nexus, is 
necessarily lacking also.

With respect to Hickson element (2), in-service disease or 
injury, there is no objective evidence of psychiatric 
problems in service or for that matter at any other time.  
The veteran's service medical records are pertinently 
negative.

The Board is of course aware that the veteran has claimed 
that he was hospitalized for psychiatric problems in the 
Philippines during service.  It is the responsibility of the 
Board to determine the credibility and probative value of the 
evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  There is absolutely no objective evidence that 
the veteran ever served in Asia or that he was hospitalized 
in the Philippines.  Moreover, the veteran has been vague 
concerning the circumstances surrounding his alleged 
hospitalization.  Based on a review of the evidence, the 
Board finds the veteran's statements concerning in-service 
hospitalization for "nervous problems" to be incredible.

The Board wishes to make it clear, in this connection, that 
it does not impugn the veteran's integrity.  The record makes 
it clear that he is experiencing memory problems due to the 
brain hemorrhage.  The Board observes in passing that the 
veteran's claim of entitlement to service connection for 
alleged psychiatric problems in 1993 occurred over thirty 
years after he left military service but about one month 
after the craniotomy.    

To the extent that the veteran is contending that he incurred 
in-service psychic trauma due to a purported ambush and other 
stressful events in Vietnam, this will be addressed in much 
greater detail below in connection with the Board's 
discussion of the PTSD claim.  The short answer is that the 
veteran never served in Vietnam. 

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the question 
of in-service incurrence of a psychiatric disability.  
Hickson element (2) has therefore also not been met.

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); Moreau, supra.  This echoes the Hickson 
analysis:  service connection requires (1) a current 
disability; (2) in-service disease or injury; and (3) a nexus 
between the two.

With respect to element (1), current diagnosis, there is of 
record no competent medical diagnosis of PTSD.  Indeed, the 
VA physician who examined the veteran on the December 1995 VA 
examination specifically concluded that the veteran did not, 
in fact, have PTSD.  The veteran has submitted no such 
diagnosis, notwithstanding ample opportunity to do so, and 
none of the medical records obtained during the course of the 
development of this claim show such a diagnosis.  

The only evidence in support of the veteran's claim as to 
this question comes from his own contentions and hearing 
testimony, which reflects his opinion that he currently 
suffers from PTSD.  However, it is well established that as a 
layperson without medical training, the veteran is not 
competent to opine on medical matters such as diagnosis 
etiology of disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

The veteran has also asserted by way of his hearing testimony 
that he was either treated for, or was told by physicians in 
the past that he had, PTSD.  He has submitted or identified 
no medical evidence which supports his statements.  The Board 
places no weight of probative value on the veteran's 
unsupported statements.  See, e.g., Curry v. Brown, 7 Vet. 
App. 59 (1994) [veteran's version of events from past may be 
of limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder]. 
Moreover, it is well established that a veteran's account of 
what a physician purportedly said, filtered as it is through 
a layman's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As noted above, a claimant must first have a disability.  See 
Brammer and Degmetich, both supra.  In this case, there is a 
complete absence of a diagnosis for PTSD shown by the medical 
evidence.  Hickson element (1) has not been met, and the 
veteran's claim fails on that basis alone. For the sake of 
completeness, the Board will also address the other two 
38 C.F.R. § 3.304(f) elements.

With respect to the second 38 C.F.R. § 3.304(f) element, 
combat status or other evidence of stressors, the Board 
initially finds that the veteran did not engage in combat 
with an enemy, as defined by the General Counsel in 
VAOPGCPREC 12-99, cited above.  First, his military duty 
assignment in a unit stationed in Germany from 1960-62 is not 
consistent with combat service.  Second, none of the 
veteran's awarded medals or decorations show combat service.  
Third, there is no indication in the official service medical 
and personnel records that the veteran personally engaged in 
combat with the enemy.

The Board finds the veteran's claim of Vietnam combat service 
to be lacking in credibility in light of the other evidence 
of record.  See Madden, supra.  

The Board observes that the veteran has never provided any 
specifics as to his unit of assignment during his purported 
service as an adviser in Vietnam.

The official records developed by the RO include the 
Chronological Record of Service maintained by the service 
department, which accounts for all of the veteran's service 
and which unequivocally shows that his overseas service was 
solely in Europe.  The DD Form 214 is also fully consistent 
with this evidence.  Further, the recent inquiries made by 
the RO to the NPRC that were completed in compliance with the 
Board's April 2000 remand instructions did not produce any 
evidence to show that the veteran was anywhere else but in 
Germany with his artillery unit at the time he claims he sent 
over to Vietnam to train AVRN personnel.  

Even more telling are the service medical records themselves, 
which include the "Abstract of Service" report (DD Form 
735) documenting that the veteran was assigned to a unit in 
Europe from November 1960 to October 1962.  This report shows 
beyond dispute that the veteran was at medical facilities in 
Europe on August 25-26, and August 30, 1962, and that he 
underwent his separation physical examination a few days 
later in Europe.  The account provided by the veteran has 
been that during about the last six months of his tour in 
Europe, he somehow was transferred from Germany to Vietnam 
and, after the purported hospitalization in the Philippines, 
returned to the United States.  The veteran's account is 
completely inconsistent with his service medical records.  

The Board additionally noted that the veteran's current 
contentions are at odds with the Report of Medical History 
which he completed at the time of his separation physical 
examination, in which he chose to report such problems as an 
episode of whooping cough, a chalazion, occasional leg cramps 
after strenuous exercise and sea sickness, while failing to 
mention his alleged protracted hospitalization in the 
Philippines thousands of miles away, and specifically denying 
he had or had ever had nervous trouble of any sort.  The 
Board finds the veteran's recent statements, made in 
connection with his claim for monetary benefits from the 
government, to be utterly implausible in the absence of any 
reference in his service medical records to such symptoms.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, the Board places much greater weight of probative 
value on the official records than it does on the veteran's 
uncorroborated and self-serving statements.  See 38 C.F.R. 
§ 3.203 (2002); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements].
 
The Board observes in passing that this case is similar to 
Samuels v. West, 11 Vet. App. 433, 436 (1999) [where a 
veteran sought service connection for PTSD based upon 
multiple stressors occurring during "combat" in Vietnam, 
and the record clearly showed he had never served in Vietnam, 
no presumption of credibility attached to his statements of 
his in-service claimed stressors].

In view of the foregoing, the Board finds that a clear 
preponderance of the evidence is against the veteran's 
contention that he engaged in combat with the enemy within 
the meaning of VA law and regulations.  Because the evidence 
does not support a conclusion that he personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence that the alleged stressors actually occurred in 
order to warrant service connection.  The veteran's testimony 
is insufficient, standing alone, to establish service 
connection.  See Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).  In this case, there is no evidence of any 
kind that serves to corroborate the veteran's claimed 
stressors.  All of his stressors are based on his alleged 
Vietnam service, which, as discussed, is not established by 
the evidence of record.  None of the official records show 
that he was in Vietnam, and he has not submitted any other 
evidence that might suggest that he was there.  For these 
reasons, the Board finds that the veteran's statements and 
testimony in this regard to be inherently incredible.  See 
Samuels, supra.

The Board again observes that the veteran's various 
statements regarding his alleged stressors are vague as to 
specifics such as names, dates and places.  They are also 
inconsistent as to such details as how long he served in 
Vietnam.  The Board places greater weight on the official 
records, which do not indicate that the veteran participated 
in combat or ever served in Vietnam, than it does on his 
vague and inconsistent statements.  The Board again notes 
medical evidence and hearing testimony which indicates that 
there may be memory deficits associated with his brain 
hemorrhage.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he ever served in Vietnam 
and experienced the stressors he claims to have experienced 
while there, the second element of 38 C.F.R. § 3.304(f) has 
not been met, and the veteran's claim fails on that basis 
also.

With respect to the third 38 C.F.R. § 3.304 element, medical 
nexus, because the medical records in this case do not show a 
diagnosis of PTSD, element (3) of 38 C.F.R. § 3.304(f) of 
necessity is not met, and his claim fails on this basis as 
well.

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  
See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (West 
2002).  The benefit sought on appeal is accordingly denied.






CONTINUED ON NEXT PAGE



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



			
	Mark D. Hindin	Ronald R. Bosch
	Veterans Law Judge	Veterans Law Judge
	 Board of Veterans' Appeals	Board of Veterans' Appeals
		 


		
	Barry F. Bohan
Veterans Law Judge
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 9921175	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. [redacted] and Ms. [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1962.

In a Board of Veterans' Appeals (Board) decision in January 1997, 
the Board determined that the veteran's claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
was not well grounded as there was no diagnosis of an acquired 
psychiatric disorder, including PTSD, at any time.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board further determined that 
even assuming, arguendo, that there was a relevant diagnosis of 
record, there was no nexus to service, as is additionally 
required under Caluza.  Finally, the Board went on to observe 
that there were obvious conflicts between the appellant's 
allegations as to stressors and as to what the evidence of record 
had demonstrated.  

The appellant thereafter timely appealed the January 22, 1997 
Board determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  The 
Court, in an Order of March 10, 1999, vacated the Board's January 
1997 decision, and in so doing, remanded the case to the Board 
for action pursuant to a March 4, 1999 Joint Motion for Remand.

The Board further notes that a representative of the Secretary 
agreed to the Joint Motion for Remand noted above, and that the 
Joint Motion initially observed:

By a decision of January 22, 1997, the BVA denied 
Appellant's claim for entitlement to service-connected 
disability compensation for an acquired psychiatric 
disorder, based upon its finding that the claim was 
not well grounded.  Remand of this matter is necessary 
to allow the Board to fulfill its statutory duty to 
assist appellant with the development of the pertinent 
facts of his claim. 

In its Grounds for Remand, the Joint motion then noted that:

It is well established that the Department of Veterans 
Affairs ("VA") has a statutory duty, which is 
neither optional nor discretionary, to assist 
claimants with the development of the facts pertinent 
to their well-grounded claims.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 82; Litt[k]e v. Derwinski, 1 Vet. App. 90, 92 
(1990).  In this case, however, Appellant's claim 
is not yet well grounded.  (emphasis added)

Thereafter, the Joint Motion went on to indicate that the Board's 
basis for denying service connection for an acquired psychiatric 
disorder, to include PTSD, in this case was the lack of an "in-
service diagnosis" of any such malady, and the lack of a nexus 
between a current condition and service.  The Board notes that 
this characterization of the Board's decision is clearly in 
error.  The Board specifically noted that not only was there no 
diagnosis of any acquired psychiatric disability in service, at 
separation or within one year thereafter, but also that there was 
no showing of an acquired psychiatric disorder, including PTSD, 
"by competent, i.e., medical evidence at any time."

The Joint Motion further indicated that the Board determined that 
"[t]he record as it stands now not only does not support the 
appellant's allegations concerning his purported service in 
Vietnam, it flatly contradicts his accounts."  It was also noted 
that the Board had referred to the veteran's claim of Vietnam 
service over a three month span between May 1962 and service 
separation, and found that administrative records did not contain 
the slightest trace of any service in Southeast Asia, and, 
indeed, reflected service in Europe.

Notwithstanding the Joint Motion's above-noted acknowledgment 
that the claim "is not yet well grounded," the Joint Motion 
cited the following passage from Murphy v. Derwinski, supra, 
regarding the Secretary's duty to assist, which was quoted from 
the Senate Veterans' Affairs Committee:

Although the claimant has the burden of submitting 
evidence in support of the claim, that evidence may be 
in the veteran's service record or other government 
records, and therefore, in the control of the Federal 
Government.  In such situations, the VA should be 
responsible for providing the material - or seeing 
that it is provided - needed to make the determination 
on eligibility.  S.Rep.No. 418, 100th Cong., 2nd 
Sess., 33-34 (1988). 

Murphy, at 82.

In addition, the Joint Motion noted the Appellant's contention 
that while stationed in Germany, he served on temporary duty 
(TDY) in Vietnam, to assist with the training of Army of Vietnam 
(ARVN) soldiers.  It was further noted that while in Vietnam, the 
veteran alleged that an ARVN unit he was accompanying was 
ambushed, most of its members were killed, and that his rescue 
was delayed.  It was also noted that he explained that he 
experienced emotional difficulties immediately thereafter that 
required treatment in a hospital in the Philippines.  

Moreover, the Joint Motion acknowledged that the regional office 
(RO) made three attempts to obtain military records to 
substantiate the appellant's military history, but that each 
time, the RO requested only general information such as units to 
which assigned, dates and places of assignment, participation in 
combat actions, wounds received in action, awards and 
decorations, and official travel outside the U.S.  It was further 
noted that none of the three requests yielded information 
concerning appellant's alleged service in Vietnam and that 
service medical records reflected no medical treatment that had 
been administered in the Philippines.

Therefore, the Joint Motion determined that: 

Because of the nature of Appellant's alleged Vietnam 
service, remand of this case is necessary to enable 
the RO to attempt to obtain copies of any and all 
military records that could establish whether or not 
Appellant served in any capacity in Vietnam in 1962, 
including specifically such things as Temporary Duty 
Orders written for Appellant in 1962; copies of 
hostile fire pay vouchers in 1962; copies of 
individual pay records; copies of any and all travel 
vouchers for 1962; and copies of any of inpatient 
treatment records for care rendered to Appellant in 
the military hospitals at Clark Air Force Base or 
Subic Bay Naval Hospital in 1962.  It should be clear 
from the request that any and all records concerning 
Appellant's participation in the training of ARVN 
personnel should be sought and provided if available. 

It was further concluded that in the interests of judicial 
economy, the parties believed that this motion represented the 
most appropriate disposition of this appeal, and requested that 
the Court enter an order vacating the January 22, 1997 Board 
decision and remanding this matter to the Board.  

As will be shown more fully below, as a result of the lack of a 
current finding of psychiatric disability, the Board notes that 
the additional development specifically requested in the Joint 
Motion could not possibly well ground the claim, and that, 
therefore, the proposed action is prohibited by law.  
Consequently, in view of the Court's vacating of the Board's 
decision of January 22, 1997, the Board has again found the claim 
to be not well grounded and has denied it on that basis.


FINDING OF FACT

A psychiatric disorder, to include PTSD, is not currently shown 
and there is no evidence of a post-service psychiatric disorder, 
to include PTSD, causally linked to service.





CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject to 
the provisions of section 1113 of this title, in the case of any 
veteran who served for ninety days or more during a period of war 
and a chronic disease, including psychosis, becomes manifest to a 
degree of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed to 
have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 1991).  
Where there is affirmative evidence to the contrary, or evidence 
to establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases within the purview of 
section 1112 of this title, has been suffered between the date of 
separation from service and the date of onset of any such 
diseases, or the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 will not 
be in order.  38 U.S.C.A. § 1113 (West 1991).  The provisions of 
section 1112 are applicable in the case of any veteran who served 
in the active military, naval, or air service after December 31, 
1946.  38 U.S.C.A. § 1137 (West 1991).

Congenital or developmental defects such as personality disorders 
are not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress disorder 
has been recently revised, effective March 7, 1997, as a result 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f); Federal Register, 
Vol. 64, No. 117, June 18, 1999, page 32807-32808.

Further elaboration is noted in Cohen v. Brown, supra, where the 
Court held that the three requisite elements for eligibility for 
service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic stress 
disorder (presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a claimed 
in-service stressor); 

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 3.304(f).  With 
regard to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out that 
the Department of Veterans Affairs (VA) has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 38 
C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  
The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke in almost anyone") 
standard in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A more 
susceptible individual may have post-traumatic stress disorder 
based on exposure to a stressor that would not necessarily have 
the same effect on "almost everyone."  The sufficiency of a 
stressor is accordingly, now a clinical determination for the 
examining mental health professional.  Cohen, at 153 (1997) 
(Nebeker, Chief Judge, concurring by way of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath professionals, 
the adjudicators must presume that the diagnosis was made in 
accordance with the applicable DSM criteria as to both adequacy 
of symptomatology and sufficiency of the stressor (or 
stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, the 
regulation was revised to require that the medical evidence 
diagnosing PTSD comply with 38 C.F.R. § 3.125(a), which requires 
that diagnoses of mental disorders conform to DSM-IV.  Federal 
Register, Vol. 64, No. 117, June 18, 1999, pages 32807-32808.

As noted previously and more fully below, there is no medical 
evidence of a diagnosis of PTSD, and the Board therefore finds 
that consideration of the above-noted revisions by the RO or the 
veteran prior to the Board's decision in this matter is not 
warranted.  More specifically, since there is no diagnosis, there 
can be no issue as to whether the new revision is more or less 
favorable to the veteran.  Consequently, the Board finds that the 
application of the revised law without prior consideration by the 
veteran is not prejudicial to the veteran under the facts of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation of 
the person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a)."  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, supra.  First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or aggravation of 
a disease or injury incurred in service (lay or medical 
evidence). Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994).  Third, there must be a 
nexus between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods are related 
to service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that 
a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and post-
service symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service or 
during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, if the issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be submitted 
to make the claim well grounded.  See Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the claim.  
Id.  Furthermore, a claim that is not well grounded must be 
denied.

Service administrative records contained in the claims folder 
include the Chronological Record of Military Service.  This shows 
that after completing his basic and advanced individual training, 
the appellant was transferred to USAEUR (United States Army, 
Europe) between September and early November 1960.  He was then 
assigned to Battery C, 1st Howitzer Battalion, 75th Artillery, 
APO 177, and remained with that unit until 24 October 1962, when 
he was transferred back to the United States for discharge from 
service at Fort Hamilton, New York.  The DD Form 214 shows that 
appellant had two years of overseas service with USAREUR (United 
States Army, Europe).  He received the Good Conduct Medal, but no 
other award or decoration.

None of the veteran's service medical records discloses any 
reference to an acquired psychiatric disorder, to include 
manifestations of PTSD.  These records do show the appellant was 
a patient for one day on August 25-26, 1962, at the 536th 
General Dispensary, APO 177.  At that time, his unit was 
identified as C Battery, 1st Howitzer Battalion, 75th 
Artillery, 7th Army, APO 177.  Other clinical records show 
radiographic and laboratory testing performed on August 30, 1962, 
at which time his unit was listed as C/1/75.  The "Abstract of 
Service" report (DD Form 735) in the service medical records 
indicates the veteran was assigned to a unit in Europe from 
November 1960 to October 9, 1962.  At the separation medical 
examination in September 1962, the veteran completed a Report of 
Medical History form.  In response to a series of questions as to 
whether he had or had ever had symptoms such as frequent trouble 
sleeping, frequent terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia or nervous trouble of any sort, 
he check the blocks for "No."  The form also contained a 
section for the physician's summary and elaboration that made 
specific notations concerning such matters as whooping cough, a 
chalazion treated in service, occasional leg cramps after 
strenuous exercise and sea sickness.  There was no reference to 
any psychiatric symptoms or hospitalization.  On the Report of 
Medical Examination form, the clinical evaluation reflected 
normal findings as the veteran's psychiatric status.  

A VA hospitalization final summary, dated in December 1992, notes 
a diagnosis of subarachnoid hemorrhage for which the veteran 
received a right frontotemporal craniotomy with clipping of an 
anterior communicating artery aneurysm, head computed tomography 
scan, and arteriogram.

The first report of any psychiatric complaints is found in the 
veteran's original application for VA compensation or pension 
benefits, dated in January 1993, wherein he indicated that the 
nature of his disability involved his nerves for which he was 
hospitalized for three months prior to his separation from 
service after returning from Vietnam as an advisor in 1962.  The 
only treatment he reported for this disability was the 
hospitalization in December 1992 which involved the surgery for 
his aneurysm.

At his first personal hearing in May 1995, the veteran testified 
that he first had nervous problems when he was in Vietnam as an 
advisor for three months in 1962 (transcript (T.) at p. 2).  His 
nervous condition was triggered when his patrol was ambushed, and 
most of his patrol was killed (T. at p. 2).  He was treated for 
this condition at a military hospital in the Philippines for 
three months (T. at p. 2).  After he got back to the United 
States he received treatment from a private doctor in Lubbock, 
Texas who prescribed Valium (T. at p. 3).  He could not remember 
the name of the hospital he went to in the Philippines, but he 
did indicate that it "might have been at an air base."  He was 
given shots and some counseling (T. at p. 3).  His rank during 
service was SP-4 and he was released after returning to the 
United States (T. at p. 4).  Before he went to Vietnam he was in 
the artillery battery in Germany, and then volunteered with four 
or five others to serve as advisors regarding weapons (T. at p. 
4).  They were training the South Vietnamese and were located 
somewhere close to Saigon (T. at p. 4).  The patrol that was 
ambushed had gone out before, but this was the first time that 
the veteran had gone with them (T. at p.5).  He stated that at 
times he would get nervous, obtain treatment, and then stay home 
from work for three or four days (T. at p. 5).  In 1993 he had an 
aneurysm (T. at p. 5).  He believed that his crying spells were 
caused by his time in Vietnam (T. at p. 5).  He used to have 
nightmares but they were not as bad as they used to be (T. at p. 
5).  He was going to a psychiatrist and was due to go back again 
in November 1995 (T. at p. 5).  Witness Ms. [redacted] stated 
that she knew the veteran since 1962 and that he would get 
depressed and cry a whole lot (T. at p. 6).

A VA PTSD examination in December 1995 revealed that the veteran 
reported a history of spending six months as an advisor in 
Vietnam towards the end of his enlistment.  After an ambush with 
casualties he was hospitalized in the Philippines for a nervous 
condition.  He was unable to state who may have made the 
diagnosis of PTSD or where this was made, but felt that it may 
have been a veteran's representative.  It is noted that the 
veteran was receiving treatment at the VA Mental Hygiene Clinic.  
The veteran reported that he would forget things and sometimes 
cry.  He did not indicate experiencing nightmares and felt he had 
"sort of mellowed out since the aneurysm."  He had been married 
to his second wife for two years and adopted her two foster 
children.  Mental status evaluation revealed that the veteran was 
expressing his thoughts adequately, and although it was indicated 
that he showed some emotional liability, the examiner felt that 
this was not uncommon following his surgical procedures.  The 
examiner further noted that there was no real indication of PTSD 
and no depressions of any depth.  The diagnosis was "PTSD is not 
shown."

At his personal hearing in June 1996, the veteran testified that 
he went to Vietnam as an advisor in May of 1962 (T. at p. 2).  
They went over to train the South Vietnamese in the use of small 
arms (T. at p. 2).  He was in Vietnam for about three months (T. 
at p. 3).  His nervous condition was triggered when the veteran's 
patrol was ambushed and seven or eight Vietnamese were killed (T. 
at p. 3).  During the ambush the patrol had been pinned down for 
12 hours and the casualties were laying next to him (T. at p. 3).  
After the incident he went to a military hospital in the 
Philippines at an air base where he remained for two and a half 
months (T. at p. 4).  He then went to the United States, where he 
was released out of Fort Hamilton in New York (T. at p. 5).  Five 
or six months later, he received treatment from a Dr. M. in 
Lubbock, Texas (T. at p. 5).  The brother of the veteran noted 
the difference in the veteran after he separated from the service 
(T. at p. 6).  The veteran indicated that there was one other 
American that was part of the patrol that was ambushed (T. at p. 
7).  He could not remember the unit he was attached to in Vietnam 
(T. at p. 7).  He was in Vietnam for about three months (T. at p. 
7).  Prior to going to Vietnam, the veteran was a gunner (T. at 
p. 8).  When he got to Vietnam, he was stationed near Saigon (T. 
at p. 9).  His brother further stated that the veteran's memory 
had not been the same since the aneurysm (T. at p. 10).

Following the Board's January 1997 decision that was subsequently 
vacated by the Court's order of March 1999, the RO received and 
considered additional evidence which consisted of a VA 
examination report, dated in July 1997, and additional testimony 
from a personal hearing conducted in September 1997.  The Board 
has determined that in view of its decision herein, current 
appellate consideration of this evidence is proper since the RO 
has already considered this evidence in a rating decision in 
December 1997, and since further consideration of this evidence 
by the RO would not otherwise be required under 38 C.F.R. 
§ 20.1304(c) (1998).  More specifically, 38 C.F.R. § 20.1304(c) 
requires the RO's initial review of additional "pertinent" 
evidence that is accepted by the Board.  In this instance, 
however, the subject evidence is not pertinent in the sense that 
it does not establish the existence of evidence of current 
disability or a causal nexus between any current disability and 
service, and the Board did not originally accept it.  Even if the 
evidence was deemed "pertinent" in the sense that it does not 
support the claim because it does not show the elements of a 
current disability and a nexus to service for purposes of well 
grounding the claim, it has already been considered by the RO and 
manifestly can not change the outcome of this matter.

A July 1997 VA examination report reflects that the veteran 
underwent neuropsychological assessment in November 1995, and 
that on the memory section of that examination, he placed in the 
average or above average range.  It was further noted that on 
July 2, 1997, in response to a consultation, the veteran was 
again seen for neuropyschological evaluation, specifically of his 
memory functioning, and on a measure of immediate and delayed 
narrative memory, he placed in the above average range.  On a 
measure of immediate and delayed visual, nonverbal memory, he 
placed in the average to above average range.  He also placed in 
the average range on a task requiring learning of a long digit 
sequence.

At a personal hearing in September 1997, the veteran testified 
that part of his service records had been lost, including his 
travel records (T. at p. 2).  The veteran's brother indicated 
that the veteran had experienced memory loss since an aneurysm, 
but the veteran did provide the names of [redacted] and [redacted] or 
[redacted] as fellow service members who were killed in Vietnam (T. 
at pp. 2-3).  The brother of the veteran also noted that the 
veteran's memory was coming back, and that this was evidenced by 
the VA medical report of July 1997 (T. at pp. 3-4).  At this 
time, the veteran also provided proof of an additional search for 
military service records that was conducted by the National 
Personnel Records Center in August 1997 and which failed to 
disclose any additional records (T. at p. 4).  The veteran 
further indicated that when he had six months to go on his 
assignment in Germany, he volunteered to be an advisor in Vietnam 
(T. at p. 5).  


II.  Analysis

The Board has reviewed the evidence of record and again notes 
that under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim, and that 
a well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation."  Epps v. 
Brown, supra.  In this case, the missing elements of a well-
grounded claim pursuant to Caluza v. Brown, supra are (1) current 
disability, and (2) nexus. 

In this context, the Board first notes that the evidence of 
record does not reveal a current diagnosis of an acquired 
psychiatric disorder, to include PTSD.  Under the case law, it is 
clear that a fundamental element of a well-grounded claim is 
competent evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.   
Moreover, under 38 C.F.R. § 3.304, one of the elements required 
to establish service connection for PTSD is medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of this 
chapter.  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not shown 
to be present in this case.  The Board also finds that none of 
the development actions indicated in the Joint Motion can, as a 
matter of law, provide evidence of a current disability.

The Board further notes that in Degmetich v. Brown, supra, the 
Federal Circuit expressly addressed the question of whether the 
statutory requirement for a "disability resulting" from injury 
or disease in service means: (1) a disability existing at some 
time in the past; or (2) a disability existing on and after the 
date of application for the benefit, and ruled that (2) is the 
correct interpretation.  Degmetich is even more compelling 
because the disability in dispute, a psychosis, had been 
diagnosed within the presumptive period, but not shown at the 
time of the 1967 application for benefits in question in that 
case.  Thus, even assuming in theory that the alleged service 
records sought by the Joint Motion could and did demonstrate by 
competent medical evidence the existence of any form of acquired 
psychiatric disability, to include a psychosis, the complete 
absence of a post-service diagnosis would still make the claim 
not well grounded as a matter of law.

Alternatively, this claim is also not well grounded due to the 
lack of evidence to satisfy element three under Caluza v. Brown, 
supra, a nexus between any current manifestation of an acquired 
psychiatric disorder, to include PTSD, and disease or injury in 
service, or with regard to a psychosis, to a period of one year 
following service.  Thus, assuming, arguendo, the existence of an 
acquired psychiatric disorder, to include PTSD, at any time, the 
evidence that has been presented does not provide any competent 
link between the disease and service.  The only evidence advanced 
to support the existence of this element of a well-grounded claim 
is the assertions and statements of the veteran and his lay 
witnesses.  However, the Court has said that claimants unversed 
in medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, since 
the veteran and his lay witnesses have no medical training, their 
assertions that he currently has an acquired psychiatric disorder 
which is related to certain symptoms he experienced in service or 
to a period of one year following service, carry no weight.  See 
Espiritu v. Derwinski, supra.  Nor can lay evidentiary assertions 
establish the nexus element on the basis of continuity of 
symptoms because acquired psychiatric disorders are not those 
subject to lay observation.  Savage v. Gober, supra.  As for the 
medical evidence of record, there is no medical evidence which 
relates a current acquired disorder to service or to within one 
year of service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to the 
effect that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.

In sum, the claim is not now well grounded as was conceded in the 
Joint Motion.  The elements of a well-grounded claim not shown by 
record are competent medical evidence of a current disability 
(element one under Caluza) and a nexus between a current 
disability and disease or injury of service origins (element 
three under Caluza).  The Joint Motion directs development only 
as to the existence of a disease or injury incurred or aggravated 
in service (element two under Caluza).  Thus, the development 
directed by the Joint Motion can not, as a matter of law, make 
the claim well grounded and is in direct conflict with the 
controlling legal authority provided by the Federal Circuit in 
Degmetich, supra.  Under these circumstances, the Board finds 
that its duty is clear, as there is abundant authority for the 
proposition that absent a well-grounded claim, there is no duty 
to assist, and that gratuitous development is to be avoided.  The 
Court has expressly held that "[i]mplausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which-as well-grounded-
required adjudication."  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

In Grivois, 6 Vet. App. at 139, it is further noted that the 
Court scolded the Secretary for proceeding to assist a claimant 
in developing his claims without paying sufficient heed to the 
determination as to whether the claims brought met the statutory 
requirements, as construed by the Court's precedents, to be well 
grounded.  "Attentiveness to this threshold issue is, by law, not 
only for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Ibid.  So concerned was 
the Court about this matter that it added: "[I]f the Secretary, 
as a matter of policy, volunteers assistance to establish well 
groundedness, grave questions of due process can arise if there 
is apparent disparate treatment between claimants in this 
regard."  Grivois, 6 Vet. App. at 140.

In Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), it was held 
that where evidence is "overwhelmingly" against a claim, remand 
for reasons-or-bases compliance would result in "this Court's 
unnecessarily imposing additional burdens on the BVA and [ ]VA 
with no benefit flowing to the veteran".  See also Chisem v. 
Brown, 8 Vet. App. 374 (1995).

The Court's jurisprudence clearly establishes that the 
Secretary's duty to assist under section 5107(a) does not attach 
until the claimant has submitted a well-grounded claim.  Hilkert 
v. West, 11 Vet. App. 284 (1998); Berotti v. West, 11 Vet. 
App. 193 (1998); Dean v. Brown, 8 Vet. App. 449 (1995); Caluza, 7 
Vet. App. at 512-13; Grivois, 6 Vet. App. at 140; Grottveit, 
supra.

The U.S. Court of Appeals for the Federal Circuit has also held 
that "under § 5107(a), the [ ]VA has a duty to assist only those 
claimants who have established 'well[-]grounded' (i.e., 
plausible) claims".  Epps, supra.  

In addition, under the authority of Bethea v. Derwinski, 2 Vet. 
App. 252 (1992), the Board finds the reasoning in the single 
judge disposition of Alexander v. West, No. 98-776 (June 1, 
1999), to be particularly compelling as to the correct action in 
these circumstances.  More specifically, in addressing the 
appellant's averment of a duty to assist violation as a 
consequence of language contained within a Joint Motion, the 
Court found that:

Even if the language did relate to the present claim, 
to the extent that a generic remand order granted by 
the Clerk of the Court based upon a joint motion could 
be viewed as providing the appellant with a right to 
the fulfillment of the Secretary's duty to assist with 
respect to the claims on appeal, in view of the fact 
that the claims are not well grounded, such an order 
would be clear error, see Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348 (1998) ("under [38 U.S.C.] § 5107(a), [VA] has a 
duty to assist only those claimants who have 
established 'well[-]grounded' (i.e., plausible 
claims."  (emphasis added)), and will not be enforced 
as the law of the case, see Chisem v. Brown, 8 Vet. 
App. 374, 375 (1995) (law-of-the-case doctrine makes 
an[] exception for clear error). 

Based on all of the foregoing authorities, the Board finds that 
since the development directed in the instant Joint Motion could 
not well ground the claim as a matter of law, the Joint Motion is 
in clear error and is not enforceable as the law of the case.  
Consequently, the Board finds that based on its review of the 
current record, the claim was and still remains not well 
grounded.  

Finally, as was indicated by the Board in its vacated January 22, 
1997 decision, the Board is constrained to add the following.  
This is not a case in which the bare assertions of the claimant 
as to events in service stand opposed to silent or absent service 
department records.  The records already developed by the RO 
include the Chronological Record of Service accounting for all of 
the veteran's service and unequivocally showing his overseas 
service was solely in Europe.  The DD Form 214 is fully 
consistent with this evidence.  The claimant has never provided 
any specifics as to his unit of assignment during his purported 
service as an adviser in Vietnam.  Even more telling are the 
service medical records.  They include the "Abstract of 
Service" report (DD Form 735) documenting that the veteran was 
assigned to a unit in Europe from November 1960 to October 9, 
1962.  They show beyond dispute that the claimant was at medical 
facilities in Europe on August 25-26, and August 30, 1962, and 
was receiving his separation examination a few days later in 
Europe.  The account provided by the claimant has consistently 
been that during about the last six months of his tour in Europe, 
he somehow was transferred from Germany to Vietnam and, after the 
purported hospitalization, returned to the United States.  To 
square the service medical records with his account, it would be 
necessary to believe he was transferred from Germany to Vietnam, 
from there to some still unidentified hospital, and then back to 
Germany and onward to the United States.  It would also be 
necessary to believe that the claimant could have completed a 
Report of Medical History form at the time of his separation 
examination on which he chose to report such problems as an 
episode of whooping cough, a chalazion, occasional leg cramps 
after strenuous exercise and sea sickness, while failing to 
mention his alleged protracted hospitalization and specifically 
denying he had or had ever had symptoms such as frequent trouble 
sleeping, frequent terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia or nervous trouble of any sort.  
Accordingly, the Board must again note that the deficiencies in 
this claim extend well beyond the absence of competent medical 
evidence showing a psychiatric disorder, including PTSD, linked 
to service.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

